 

OMNIBUS AMENDMENT TO

SALE OF ACCOUNTS AND SECURITY AGREEMENTS

 

This Omnibus Amendment to Sale of Accounts and Security Agreements (the
“Amendment”) is made this 25th day of April, 2016 by and among:

 

(i)Quest Marketing Inc., an Oregon corporation (“Quest Marketing”), Bar Code
Specialties, Inc., a California corporation (“Bar Code Specialties”), Quest
Solution Inc., a Delaware corporation (“Quest Solution”), Quest Solution Canada
Inc., a corporation amalgamated under the Canada Business Corporations Act
(“Quest Solution Canada”), and together with Quest Marketing, Bar Code
Specialties and Quest Solution, individually and collectively, as the context
requires, “Seller”);

 

(ii)Viascan Group Inc., a corporation incorporated under the Canada Business
Corporations Act, Quest Exchange Ltd., a corporation incorporated under the
Canada Business Corporations Act, Étiquettes Uno Inc., a corporation
incorporated under the Canada Business Corporations Act (collectively, the
“Guarantors”); and

 

(iii)Faunus Group International, Inc., a Delaware corporation (“FGI”).

 

BACKGROUND

 

A. On December 31, 2014, FGI, Viascan Inc. and Q.Data Inc. (as predecessor
entities of Quest Solution Canada) entered into that certain Sale of Accounts
and Security Agreement (as amended, modified or otherwise supplemented from time
to time, the “Viascan Sale Agreement”) to reflect, among other things, the sale
of certain Accounts by such Sellers to FGI.

 

B. On October 9, 2015, FGI, Quest Marketing, Bar Code Specialties and Quest
Solution entered into that certain Sale of Accounts and Security Agreement (as
amended, modified or otherwise supplemented from time to time, the “Quest Sale
Agreement”, and together with the Viascan Sale Agreement, collectively, the
“Sale Agreements” and each individually, a “Sale Agreement”) to reflect, among
other things, the sale of certain Accounts by such Sellers to FGI. All
capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Sale Agreements.

 

C. Sellers have requested and FGI has agreed, subject to the terms and
conditions of this Amendment, to amend the Sale Agreements in certain respects.

 

NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

1. Amendment to Sale Agreements. Upon the Effective Date, the following new
definition is hereby added to Section 1.1 of each Sale Agreement in the
appropriate alphabetical sequence as follows:

 

“Omnibus Amendment Date” means April 25, 2016.

 

 

   

 

2. Amendment to Viascan Sale Agreement. Upon the Effective Date, the following
definition contained in Section 1.1 of the Viascan Sale Agreement is hereby
amended and restated as follows:

 

“Facility Amount” means $2,500,000.

 

3. Amendments to Quest Sale Agreement. Upon the Effective Date, the Quest Sale
Agreement shall be amended as follows:

 

(a) The following definition contained in Section 1.1 of the Quest Sale
Agreement is hereby amended and restated as follows:

 

“Facility Amount” means $7,500,000.

 

(b) Section 3(h) of the Quest Sale Agreement is hereby amended and restated as
follows:

 

(h) The minimum monthly net funds employed during each contract year hereof
shall be no less than $2,500,000; any deficiency will be subject to a Deficiency
Assessment.

 

(c) Section 3(g) of the Quest Sale Agreement is hereby amended and restated as
follows:

 

(g) Seller shall unconditionally pay and FGI shall be entitled to receive a
non-refundable monthly collateral management fee equal to 0.40% of the total
monthly amount of Purchased Accounts; with such fee charged monthly to Seller’s
Reserve Account or if funds are not available therein, payable by Seller on
demand.

 

4. Representations and Warranties of Sellers. Sellers hereby:

 

(a) reaffirm all representations and warranties made to FGI under the Sale
Agreements and all of the other documents and instruments executed in connection
therewith (the “Other Documents”) and confirm that all are true and correct in
all material respects as of the date hereof (except to the extent any such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties were true and correct in all material
respects on and as of such other specific date);

 

(b) reaffirm all of the covenants contained in the Sale Agreements and all of
the Other Documents, covenant to abide thereby until all Obligations and other
liabilities of Sellers to FGI under the Sale Agreements and all of the Other
Documents of whatever nature and whenever incurred, are satisfied and/or
released by FGI;

 

(c) represent and warrant that no Default or Event of Default has occurred under
the Sale Agreements or any of the Other Documents; provided, that Sellers make
no representation or warranty with respect to the Events of Default set forth in
that certain (i) notice of default letter, dated as of March 16, 2016, by FGI to
Quest Solution Canada and (ii) notice of default letter, dated as of March 16,
2016, by FGI to Quest, and Sellers acknowledge that notwithstanding the
foregoing, FGI expressly reserves all rights and remedies set forth in such
letters;

 

2 

   

 

(d) represent and warrant that they have the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary organizational action and that the
officers executing this Amendment on their behalf were similarly authorized and
empowered, and that this Amendment does not contravene any provisions of its
certificate of incorporation or formation, operating agreement, bylaws, or other
formation documents, as applicable, or of any contract or agreement to which
they are party or by which any of their properties are bound; and

 

(e) represent and warrant that this Amendment is a legal, valid and binding
obligations of Sellers enforceable against them in accordance with its terms.

 

5. Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective (“Effective Date”) upon FGI’s receipt of the following this Amendment
fully executed by Sellers.

 

6. Payment of Expenses. Pursuant to Section 14 of the Sale Agreements, Sellers
shall upon demand of FGI all costs, fees and expenses of FGI in connection with
the preparation, negotiation and execution of this Amendment (including
reasonable fees, expenses and disbursements of counsel for FGI) and the
documents and transactions provided for herein or related hereto.

 

7. Reaffirmation of Sale Agreements. Except as modified by the terms hereof, all
of the terms and conditions of the Sale Agreements, as amended, and all of the
Other Documents are hereby reaffirmed and shall continue in full force and
effect as therein written.

 

8. Reaffirmation of Collateral. As security for the payment of all indebtedness
and obligations of Sellers to FGI, in addition to the sale of Purchase Accounts,
each Seller reconfirms the prior security interest and lien on, upon and to, its
Collateral, whether now owned or hereafter acquired, created or arising and
wherever located. Each Seller hereby confirms and agrees that all security
interests and liens granted to FGI continue in full force and effect and shall
continue to secure the Obligations. All Collateral remains free and clear of any
liens and security interests.

 

9. Confirmation of Indebtedness. Sellers confirms and acknowledges that as of
the close of business on April 25, 2016, the outstanding aggregate Obligations
owing by Sellers to FGI under the Sale Agreements, all without any deduction,
defense, setoff, claim or counterclaim, of any nature, is in the aggregate
principal amount of $1,504,667.19 under the Viascan Sale Agreement and
$5,002,378.54 under the Quest Sale Agreement, plus all fees, costs and expenses
incurred to date in connection with the Sale Agreements and the Other Documents.

 

10. Acknowledgment of Guarantors. With respect to the amendments to each Sale
Agreement effected by this Amendment, each Guarantor signatory hereto hereby
acknowledges and agrees to this Amendment and confirms and agrees that its
Guaranty Agreement is and shall continue to be, in full force and effect and is
hereby ratified and confirmed in all respects except that, upon the
effectiveness of, and on and after the date of this Amendment, each reference in
such Guaranty Agreement to the “Transaction Agreement,” “thereunder”, “thereof”
or words of like import referring to such Sale Agreement, shall mean and be a
reference to the Sale Agreement as amended or modified by this Amendment.
Although FGI has informed the Guarantors of the matters set forth above, and the
Guarantors have acknowledged the same, each Guarantor understands and agrees
that FGI has no duty under the Sale Agreements, the Guaranty Agreement or
otherwise to so notify any Guarantor or to seek such an acknowledgement, and
nothing contained herein is intended to or shall create such a duty as to any
transaction hereafter.

 

3 

   

 

11. Miscellaneous.

 

(a) Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.

 

(b) Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

 

(c) Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.

 

(d) Governing Law. This Amendment shall be deemed a contract made under the laws
of the State of New York and shall be construed and enforced in accordance with
and governed by the internal laws of the State of New York, without reference to
the rules thereof relating to conflicts of law.

 

(e) Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or pdf transmission shall be deemed to be an original signature
hereto.

 

[SIGNATURES ON FOLLOWING PAGE]

 

4 

   

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

  QUEST MARKETING INC.         By: /s/ Gilles Gaudreault   Name: Gilles
Gaudreault   Title: CEO

 

  BAR CODE SPECIALTIES, INC.         By: /s/ Gilles Gaudreault   Name: Gilles
Gaudreault   Title: CEO

 

  QUEST SOLUTION, INC.         By: /s/ Gilles Gaudreault   Name: Gilles
Gaudreault   Title: CEO

 

  VIASCAN GROUP INC.         By: /s/ Gilles Gaudreault   Name: Gilles Gaudreault
  Title: Secretary

 

  QUEST EXCHANGE LTD.         By: /s/ Gilles Gaudreault   Name: Gilles
Gaudreault   Title: Secretary

 

[SIGNATURE PAGE TO OMNIBUS AMENDMENT TO

SALE OF ACCOUNTS AND SECURITY AGREEMENTS]

 

 

   

 

  QUEST SOLUTION CANADA INC.         By: /s/ Gilles Gaudreault   Name: Gilles
Gaudreault   Title: CEO

 

  ÉTIQUETTES UNO INC.         By: /s/ Gilles Gaudreault   Name: Gilles
Gaudreault   Title: CEO

 

  Faunus Group International, Inc.         By: /s/ Joseph Albertelli   Name:
Joseph Albertelli   Title: Executive Vice President

 

[SIGNATURE PAGE TO OMNIBUS AMENDMENT TO

SALE OF ACCOUNTS AND SECURITY AGREEMENTS]

 

 

   

 

 

